DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7-10, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 15 of U.S. Patent No. 11,239,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the present Applications claims comprising the device module task scheduler and computer-program product which retrieves a recharge-interval of a task of a list of tasks, delaying performance of a second task until after the recharge interval has expired, not needing voltage or charge levels, having  rechargeable battery, energy harvesting module, and or energy source.

Claims 3-6, 11, and 13-21 are also rejected by virtue of their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 8, 9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni Scanaill (US 2017/0170675).

As for claims 2, 3, 5, 8, 9, 12-14, and 18-20, Ni Scanaill discloses the invention as claimed, including:

2. (New) A device module task scheduling method, comprising: 
distributing energy to a device module during execution of a first task [fig. 1, elements 12, 14, 20, 24, and 16; fig. 5; paragraph 0035]; 
retrieving a recharge-interval corresponding to the first task from a recharge-interval table having a plurality of recharge-intervals each corresponding to at least one task in a list of tasks [fig. 5; paragraphs 0035-0038]; 
delaying performance of a second task for the recharge-interval [fig. 5; paragraphs 0035-0038]; and 
performing the second task after the recharge-interval has expired [fig. 5; paragraphs 0035-0038].  
3. (New) The method of claim 2, the plurality of recharge-intervals of the recharge-interval table being empirically derived in a device-specific performance evaluation process [fig. 5; paragraphs 0035-0038, especially paragraph 0036 showing an empirical derivation of the interval].  
 5. (New) The method of claim 2, the device module being one of a wireless communication module, a sensor module, and a memory module, and the first task being one of a receive message task using the wireless communication module, a transmit task using the wireless communication module, a sensor read task using the sensor module, and a memory read/write task using the memory module [paragraphs 0017, 0028, 0035, 0047]. 
8. (New) The method of claim 2, further comprising receiving the energy from an energy source having at least one of a battery and an energy harvesting module [fig. 1].  
9. (New) The method of claim 2, further comprising receiving the energy from an energy source having a rechargeable battery and an energy harvesting module [fig. 1].  
12. (New) A computer program product for execution by a computer system and comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable code portion to selectively distribute energy accumulated from an energy source to at least one device module during execution of a first task [see as cited in claim 2]; 
an executable code portion to retrieve a recharge-interval corresponding to the first task from a recharge-interval table having a plurality of recharge-intervals each corresponding to at least one task in a list of tasks [see as cited in claim 2]; 
an executable code portion to delay performance of a second task for the recharge- interval [see as cited in claim 2]; and 
an executable code portion to perform the second task after the recharge-interval has expired [see as cited in claim 2].  
13. (New) The computer program product of claim 12, the plurality of recharge-intervals of the recharge-interval table being empirically derived in a device-specific performance evaluation process [see as cited in claim 3].  
14. (New) The computer program product of claim 12, the device module being one of a wireless communication module, a sensor module, and a memory module, and the first task being one of a receive message task using the wireless communication module, a transmit task using the wireless communication module, a sensor read task using the sensor module, and a memory read/write task using the memory module [see as cited in claim 5].  
18. (New) The computer program product of claim 12, the energy source comprising at least one of a battery and an energy harvesting module [see as cited in claim 8].  
19. (New) The computer program product of claim 12, the energy source comprising a rechargeable battery and an energy harvesting module [see as cited in claim 8].  
20. (New) The computer program product of claim 12, further comprising an executable code portion to selectively direct the energy to the device module [see as cited in claim 1].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni Scanaill (US 2017/0170675) in view of Malloy (US 2019/0340038).

As for claims 10, 11, 16, and 21, Ni Scanaill discloses the invention substantially as claimed, including the device module task scheduling method and computer program product as cited above in the rejection of claims 2, 3, 5, 8, 9, 12-14, and 18-20.

Ni Scanaill also discloses [claim 16] an executable code portion to perform one of the receive message task, the transmit task, the sensor read task, and the memory read/write task [see as cited above in the rejection of claim 5]
.
Ni Scanaill does not specifically disclose:
10. (New) The method of claim 2, the distributing the energy comprising switching the device module from a power saving mode to an active mode during the first task [].  
11. (New) The method of claim 2, further comprising generating a mode control signal for transitioning the device module between an active operational mode and a shutdown operational mode.  
16. (New) The computer program product of claim 14, further comprising: an executable code portion to set a respective one or more of the wireless communication module, the sensor module, and the memory module into an active operational mode and others of the wireless communication module, the sensor module, and the memory module into a shutdown operational mode.  
21. (New) The computer program product of claim 12, further comprising an executable code portion to generate a mode control signal for transitioning the device module between an active operational mode and a shutdown operational mode.  

Malloy discloses setting one or more devices into an active or standby/power saving mode [see paragraphs 0062, 0063, 0073].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ni Scanaill and Malloy because placing devices (modules) into a low power saving mode versus and active mode or vice versa would provide system and resource optimization and improve power usage, efficiency, and savings by allowing modules with lesser priority to use power when savings and timing may reduce overall power consumption.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
4. (New) The method of claim 3, each of the plurality of recharge-intervals being represented as (TRI(i,j)), where TRI(i,j) = a(i) Ti + TPadding, i designating a type of device, and j designating one task of the list of tasks.
6. (New) The method of claim 5, the plurality of recharge-intervals having recharge-intervals corresponding to each of the receive message task, the transmit task, the sensor read task, and the memory read/write task that are empirically derived in a device- specific performance evaluation process.  
7. (New) The method of claim 2, the recharge-interval being sufficient to avoid debilitating current drawdowns or voltage drops without the need to measure voltages or charge levels.  
15. (New) The computer program product of claim 14, the plurality of recharge-intervals having recharge-intervals corresponding to each of the receive message task, the transmit task, the sensor read task, and the memory read/write task that are empirically derived in a device-specific performance evaluation process.  
17. (New) The computer program product of claim 12, the recharge-interval being sufficient to avoid debilitating current drawdowns or voltage drops without the need to measure voltages or charge levels.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 23, 2022